IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INT. OF: A.E.L.L., A MINOR          : No. 722 MAL 2020
                                           :
                                           :
PETITION OF: T.L., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INT. OF: T.M.L., A MINOR            : No. 723 MAL 2020
                                           :
                                           :
PETITION OF: T.L., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INT. OF: A.E.L.L., A MINOR          : No. 724 MAL 2020
                                           :
                                           :
PETITION OF: T.L., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INT. OF: A.E.L.L., A MINOR          : No. 725 MAL 2020
                                           :
                                           :
PETITION OF: T.L., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 23rd day of February, 2021, the Petition for Allowance of Appeal

is DENIED.